The defendant Beverly Baker has moved that she be allowed to take the depositions of the plaintiff and the codefendant Canute Dallas by other than stenographic means and, as reasons therefor, states (1) that she is indigent and cannot afford to pay a stenographer, and (2) that she would be deprived of her rights if she is unable to so take the depositions.
The codefendant Canute Dallas is named in the complaint as a resident of Brooklyn, New York. Although the action was returnable on the fourth Tuesday of May, 1973, Dallas has, to date, failed to appear.
Beverly Baker has submitted a tentative order covering her proposal which reads as follows: "Ordered: that the defendant, Beverly Baker, may take the depositions herein requested by other than stenographic means, and it is further ordered: that the following procedure shall be adopted for the taking *Page 290 
of said depositions: 1. A cassette tape recorder shall be used for the recording and preservation of depositions. 2. The witness shall be sworn by a neutral officer or by a person stipulated by the parties. Said officer or person shall be present during the entire proceedings. 3. The testimony shall be transcribed by an agent of plaintiff's counsel within three weeks. 4. The cassette tape shall be preserved and made available to the deponent. 5. The tape shall be preserved after transcription and filed in the office of the Clerk of the Court no later than forty (40) days after the deposition is taken. 6. The original transcript shall be provided to the person deposed, at the expense of the plaintiffs, for bona fide correction and signature before it is filed with the Clerk of the Court."
The pertinent sections of the General Statutes and the Practice Book are quoted in the footnote.1 *Page 291 
While the court is completely sympathetic to Beverly Baker's request for the deposition to be taken by a tape recording device, it is at once apparent that the motion, if granted, would violate several provisions of the General Statutes and the Practice Book, particularly with reference to (1) the person who would take the deposition, (2) the person who would transcribe the testimony, and (3) the person who would sustain the expense of the deposition, including the cost of furnishing, to other parties, copies of the transcription.
While it is true that the rule-making power governing practice and procedure in the Superior Court is vested in the judges of the Superior Court; Heiberger
v. Clark, 148 Conn. 177, 185; State Bar Assn.
v. Connecticut Bank  Trust Co., 145 Conn. 222, 232;Stanley v. Hartford, 140 Conn. 643; In re Appeal ofDattilo, 136 Conn. 488, 492; nevertheless this does not mean that one judge can change or modify the rules depending on the exigencies of the particular case before him.
Obviously this is not the first case in which one of the parties has claimed to be indigent, and it is further evident that the present situation is of long standing. In addition to several other readily apparent solutions, application to the rules committee of the Superior Court could be made for a possible change in the rules to cover the claimed inequity.
   The defendant Beverly Baker's motion is denied.